Citation Nr: 1242463	
Decision Date: 12/12/12    Archive Date: 12/20/12	

DOCKET NO.  05-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	J. Mitchell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from May 22 to September 21, 1975, in addition to other verified service from March 1977 to October 1978.  

In a rating decision of February 1985, the Regional Office (RO) denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran voiced no disagreement with that determination, which subsequently became final.  

In December 2003, there was received the Veteran's "reopened" claim for service connection for an acquired psychiatric disorder.  In response, the RO, in a rating decision of March 2004, once again denied entitlement to service connection for an acquired psychiatric disorder, finding that no new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim.  

In a decision of November 2007, the Board of Veterans' Appeals (Board) found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's claim, and, in so doing, remanded the issue of entitlement to service connection for an acquired psychiatric disorder for further adjudication on a de novo basis.  

In June 2010, the Veteran's case was once again remanded for additional development.  Subsequent to that remand, the Board, in a decision of August 2011, denied entitlement to service connection for an acquired psychiatric disorder.  

In an Order of March 2012, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2011 decision denying entitlement to service connection for an acquired psychiatric disorder, and, in so doing, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Remand dated that same month.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the VARO in Houston, Texas.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder.  

In that regard, service treatment records disclose that, in September 1978, while in service, the Veteran was hospitalized for what was described as an acute, moderate adjustment reaction of adult life manifested by symptoms of anxiety and depression which, following treatment, improved.  The precipitating stress noted at the time was "mild routine military duty."  Significantly, at the time of admission, the Veteran indicated that he was currently separated and involved in ongoing divorce proceedings.  Further noted was that the Veteran's grandfather, who had been the only significant adult father figure in his life, was at present dying.  According to the Veteran, since the age of seven, he had been working in the fields.  Further noted was that the Veteran's parents had apparently separated when he was twelve.  Reportedly, the Veteran's father left his mother and became a professional criminal.  Moreover, according to the Veteran, at the age of twelve, he began to sell drugs as a way to survive.  When questioned, the Veteran indicated that he wanted "out of the Army," and had been told that the only to get out was to get into trouble.  Accordingly, the Veteran went absent without leave (AWOL) a number of times, but instead of being discharged, received punitive treatment.  Significantly, on the day of hospital admission, it was noted that the Veteran was to be restrained as needed due to "severe agitation."  Also noted was that the Veteran was to receive medication in the form of Mellaril twice a day, and Thorazine as needed for agitation.  

A service separation examination conducted in September 1978 was negative for history, complaints, or abnormal findings indicative of the presence of a chronic acquired psychiatric disorder.  However, the Veteran was subsequently discharged from service on October 26, 1978, at which time he was given a discharge Under Honorable Conditions.

Since the time of the Veteran's discharge from service, he has been afforded four VA psychiatric examinations for the purpose of determining the nature and etiology of his psychiatric symptomatology.  In that regard, following the first of those VA psychiatric examinations in May 2006, the Veteran received diagnoses of alcohol and substance dependence, as well as an organic mental disorder secondary to polysubstance dependence and alcohol abuse.  Significantly, in the opinion of the examiner, the Veteran's mental disorder was not the result of his active military service.  This conclusion had been reached following a review of the Veteran's developmental history, his service medical records and ongoing psychiatric care records, and a thorough examination of the Veteran.  According to the examiner, the rationale for his opinion was that the Veteran's most severe symptoms had occurred in the context of drug and alcohol use which preceded his military career.  However, due to insufficient evidence, the examiner was unable to say without resorting to speculation whether the Veteran's mental disorder in service was of a nature similar of his ongoing current mental disability.

On subsequent VA psychiatric examination in February 2009, the Veteran received diagnoses of alcohol, marijuana, and cocaine abuse, as well as a personality disorder not otherwise specified.  In the opinion of the examiner, the Veteran's inpatient stay in the military in 1978 was for an adjustment disorder precipitated by the stress of a divorce and his grandfather's cancer, and but one example of a "longstanding difficulty coping with stress."  While the Veteran's private psychiatrist had diagnosed him with bipolar disorder, in the opinion of the examiner, there was no evidence to support that diagnosis.  

In an addendum to the aforementioned VA psychiatric examination dated in August 2009, it was noted that the Veteran suffered from an intermittent explosive disorder; a bipolar disorder, by history; cocaine abuse in early full remission; and marijuana abuse, also in early full remission.  Also noted was the presence of a personality disorder not otherwise specified.  

Following a review of the Veteran's service medical records, private medical records, and VA medical records in October 2009, it was the opinion of a VA examiner that the Veteran's current psychiatric disorders, specifically, polysubstance abuse, an intermittent explosive disorder, and a personality disorder, were less likely than not caused by or a result of "anxiety and depression noted in the service."  As a basis for his conclusion, the examiner noted that military records showed that the Veteran had been hospitalized following an altercation with another soldier.  Moreover, following his discharge from the military, psychiatric notes pointed to a personality disorder and polysubstance abuse, as well as extreme anger episodes resulting in violence.  In the opinion of the examiner, none of the Veteran's current psychiatric diagnoses were related to his "inservice" psychiatric treatment.

The Board observes that, in correspondence of early June 2010, the Veteran's private psychiatrist indicated that, in his opinion, the Veteran suffered from symptoms of a bipolar spectrum disorder which had caused his hospitalization in September 1978.

Pertinent evidence of record is to the effect, in addition to the aforementioned psychiatric diagnoses, the Veteran has received additional diagnoses of a mood disorder, a generalized anxiety disorder, and depression.  Moreover, records of the Social Security Administration would appear to indicate that the Veteran is in receipt of disability benefits for a personality/conduct disorder, as well as substance abuse.  

The Board observes that, during the course of VA outpatient treatment in March 2007, the Veteran indicated that, since the time he was last seen in August 2006, he had been hospitalized for psychiatric treatment following a suicide attempt at Tri City (Community) Hospital located in Jourdanton, Texas.  However, a review of the Veteran's claims file shows no record of any such treatment.  Under the circumstances, an attempt must be made to obtain those records prior to a final adjudication of the Veteran's claim.

Finally, the Board observes that, at the time of the aforementioned Joint Motion for Remand in March 2012, it was noted that, while following the above-referenced VA psychiatric examination in October 2009, the examiner had indicated that the Veteran's current psychiatric disabilities (which is to say, polysubstance abuse, a personality disorder, and an intermittent explosive disorder) were less likely than not caused by or a result of anxiety and depression in service, the VA examiner had failed to provide a rationale beyond a statement that "after discharge from the military, psychiatric notes point to a personality disorder and polysubstance abuse and extreme anger episodes resulting in violence," and that "none of the current psychiatric diagnoses are related to inservice psychiatric treatment."  Such an opinion, it was felt, did not provide the "complete rationale, with references to the record" requested in the Board's November 2007 remand.  Significantly, in recent correspondence of October 2012, the Veteran's attorney has argued that any new VA psychiatric examination must take into account the prescribing of "antipsychotic" medication in service for control of the Veteran's agitation, as well as the possibility for aggravation of a preexisting psychiatric disorder.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, the case is once again REMANDED to the RO for the following actions:  

1.  The RO should contact the Veteran, with a request that he provide the full name and address for Tri City Community Hospital located in Jourdanton, Texas, where he reportedly received treatment following a suicide attempt sometime during the period from August 2006 to March 2007.  Following receipt of that information, the RO should contact that medical facility, with a request that they provide copies of any and all records of treatment of the Veteran at their facility.  Once obtained, those records should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  Moreover, all attempts to procure those records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2010, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

3.  The Veteran should then be afforded an additional VA psychiatric examination, to be conducted by a board of two (2) psychiatrists who have not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last-known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination(s), the examiners should specifically comment as to whether the Veteran's current psychiatric symptomatology, however diagnosed, at least as likely as not had its origin during, or is in some way the result of, the Veteran's periods of active military service.  Should it be determined that the Veteran's current psychiatric pathology did not, in fact, have its origin during his period or periods of active military service, an additional opinion is requested as to whether the Veteran's psychiatric pathology preexisted his period(s) of active military service, and, if so, whether that preexisting psychiatric disability at least as likely as not underwent a clinically-identifiable, permanent increase in severity beyond natural progress during such service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder must be made available to and reviewed by the examiners prior to completion of the examination.  In addition, the examiners must specify in their reports that both the claims file and Virtual VA records have been reviewed.  

4.  The RO should then review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  The RO should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, variously diagnosed.  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in April 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

